Title: To James Madison from Robert Brent, 30 January 1812 (Abstract)
From: Brent, Robert
To: Madison, James


30 January 1812, Washington. Has received a letter from St. Louis, handed to him by Colonel Hammond, asking him to mention James F. Hull for appointment to a judgeship which has been rendered vacant by the expiration of Judge Coburn’s term and the death of Judge Shrader. Has no personal knowledge of Hull, but he is said to be “a man of probity and Talents acting as attorney at Law … and altho a decided Republican in principal has never joined in the violence of party spirit.” Colonel Hammond, a friend of Mr. Hull, will be able to provide any further information which JM may need to have before making such an important nomination.
